—Determination of respondent Police Commissioner, dated November 25, 2000, finding petitioner guilty of specified misconduct and imposing a forfeiture of 30 vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Joan Madden, J.], entered on or about June 21, 2001) dismissed, without costs.
Substantial evidence, including the testimony of the complainant and another witness to the incident, supports the Commissioner’s finding that petitioner used excessive force against a civilian and abused his authority by threatening to arrest that civilian without justification (see, Matter of Hickey v Ward, 161 AD2d 495). The credibility determinations of the administrative law judge supporting the findings of guilt against petitioner are essentially unreviewable (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). In light of the proven misconduct, the penalty imposed is certainly not shockingly severe (see, Matter of Kelly v Safir, 96 NY2d 32, 39-40). Concur—Tom, J.P., Buckley, Ellerin, Rubin and Gonzalez, JJ.